DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 02/21/2022 has been entered. Claims 1-15 remain pending in the instant application. The amendment overcomes each and every objection of the Non-Final Rejection dated 12/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen (US 2020/0187485 A1).
Regarding claim 1, Jensen discloses a rodent killing assembly comprising:
a housing having a bottom wall and a perimeter wall attached to and extending upwardly from the bottom wall, the perimeter wall bounding an interior of the housing, the perimeter wall including a front wall (figures 1-2, cabinet 1; plunger 2 is a part of a housing, with the plunger itself having a steady part 4 that can be a front wall, as shown in figures 1-2; paragraph 0024, “In a preferred embodiment the plunger may at least partly constitute a cabinet or enclosure for the compression spring. In a preferred embodiment release of the spring e.g. a compression spring, the spring extends between a stationary surface and the plunger head thereby providing optimal speed and power of the plunger head.”);
a motion sensor (figures 1-2, contact organ 10) being mounted on the housing (figures 1-2) and being directed outwardly away from the front wall (figures 1-2);
a ram being mounted on the housing (figures 1-2, plunger 2), the ram extending outwardly from the front wall (figures 1-2) and being movable toward or away from the front wall (figures 1-2), the ram including a panel having an outer surface facing away from the housing (a side of plunger 2 that contacts rat 8 can be considered as a panel having an outer surface facing away from cabinet 1); 
a driving system (figures 1-2, actuator 14) being mounted to the housing and being engaged with the ram (figures 1-2), the driving system being configured to retain the ram in a set position having the panel positioned adjacent to the front wall (figures 1-2), the driving system being configured to drive the panel away from the housing in a deployed position (figures 1-2), the driving system being configured to deploy the panel away from the housing with sufficient force such that a rodent positioned between the panel and a facing surface is killed by crushing forces between the panel and the facing surface (figures 1-2), the driving system being in communication with the motion sensor such that the driving system deploys the panel when the motion sensor detects motion (paragraph 0029, “…the contact organ may be a stiff mechanical connection, providing a mechanically connection to one end of a trigger arm e.g. in the shape of a rocker arm 11, which is fixed in a rocking point… the stiffness of the contact organ provides a direct movement of the rocker arm and therefore also provides a simple and reliable activation mechanism.”); and
wherein the panel is forwardly positioned relative to an entirety of the housing, such that the housing is configured for being positioned spaced from the facing surface such that space between the panel and the facing surface is unobstructed above and at each end of the panel (figure 1; see annotated image below).


    PNG
    media_image1.png
    645
    822
    media_image1.png
    Greyscale




	Regarding claim 2, Jensen discloses the limitations of claim 1, and further discloses a top wall being positioned on the perimeter wall (paragraph 0024, “In a preferred embodiment the plunger may at least partly constitute a cabinet or enclosure…,”).

	Regarding claim 3, Jensen discloses the limitations of claim 1, and further discloses the motion sensor comprising a passive motion sensor (figures 1-2, contact organ 10).

Regarding claim 11, Jensen discloses the limitations of claim 1, and further discloses a set switch being mounted on the housing (figures 1-2, driver 18) and being in communication with the driving system, the ram, and the motion sensor (figures 1-2), the set switch being actuated when the ram is in the set position to place the driving system and the motion sensor in communication with each other such that the driving system is actuated by the set switch to deploy the ram when the motion sensor detects motion (paragraphs 0040-0041, “Hereafter, the actuator will be activated and the plunger 2 will be retrieved by means of the carrier 16 which—against the spring force of the spring 3—is retrieved to its starting position, where the trigger arm 11 is lifted by the spring 12 and abuts the tap 13 and thereby holds the plunger 2 in its loaded position, where the trigger arm 11 holds back the projection 13, as shown in FIG. 1.”).

Regarding claim 12, Jensen discloses the limitations of claim 11, and further discloses the set switch being actuated by the panel when the ram is in the set position (figures 1-2; paragraphs 0040-0041).

Regarding claim 13, Jensen discloses the limitations of claim 11, and further discloses a battery (figures 1-2, batteries 20) being mounted in the housing and being electrically coupled to the set switch (figures 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Asp (US 2021/0345597 A1).
Regarding claim 4, Jensen as modified discloses the limitations of claim 3, but does not appear to specifically disclose the motion sensor being configured to detect infrared radiation.
Asp teaches a motion sensor being configured to detect infrared radiation (paragraph 0015).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified and include the motion sensor being configured to detect infrared radiation, as taught by Asp, in order to permit efficient trapping and detecting of a rodent when the rodent is moving through a trap (e.g., Asp, abstract).

Regarding claim 5, Jensen discloses the limitations of claim 1, but does not appear to specifically disclose the ram including a rod being attached to the panel, the rod extending through the perimeter wall and into the housing, the rod being moveable inwardly and outwardly through the perimeter wall.
Asp teaches a ram (figures 1-2, killing element 8) including a rod being attached to a panel (the killing element 8 has a panel facing killing zone c, with the panel being connected to a rod, as shown in figures 1-2), the rod extending through a perimeter wall (the killing element 8 extends through aperture 14, with aperture 14 being a part of a perimeter wall of rodent passage 2, as shown in figure 2) and into a housing (the killing element 8 extends through rodent trap 1, with the rodent trap 1 being a housing, as shown in figures 1-2), the rod being moveable inwardly and outwardly through the perimeter wall (the killing element 8 moves through aperture 14 inwardly and outwardly, as shown in figures 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified and include the ram including a rod being attached to the panel, the rod extending through the perimeter wall and into the housing, the rod being moveable inwardly and outwardly through the perimeter wall, as taught by Asp, in order to permit a rod and a panel to extend into a housing and subsequently make contact with a rodent through crushing forces (e.g., Asp, paragraph 0058, “The killing element 8 is arranged inside an aperture 14 arranged in the rodent passage 2, which provides a direct access for the killing element 8 to extend into the killing zone c…,”).

Regarding claim 8, Jensen as modified discloses the limitations of claim 5, and further discloses the driving system including:
a biasing member (figures 1-2, spring 3) being engaged with the ram (figures 1-2) biasing the ram away from the front wall (figures 1-2); and
a latch (figures 1-2, tap 13) releasably engaging the ram and retaining the ram in the set position (figures 1-2), the latch being actuated from an engaged position (figure 1) with the ram to a released position (figure 2) with the ram when the motion sensor detects motion (figures 1-2; paragraph 0029, “…the stiffness of the contact organ provides a direct movement of the rocker arm and therefore also provides a simple and reliable activation mechanism.”).

Regarding claim 9, Jensen as modified discloses the limitations of claim 8, and further discloses the biasing member being abutted to the panel (figures 1-2). However, Jensen does not appear to specifically disclose the biasing member having a compression spring positioned on the rod.
	Asp teaches a biasing member (figure 1, killing mechanism 4) having a compression spring positioned on a rod (figure 1, killing element 8; paragraph 0026, “The killing mechanism may also be actuated by a mechanically operated mechanism, such as a spring actuated mechanism…,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified and include the biasing member having a compression spring positioned on the rod, as taught by Asp, in order to permit actuating a biasing member to move and thereby crush a sensed rodent (e.g., Asp, paragraph 0026).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Beresnitsky (US 2010/0192450 A1).
Regarding claim 7, Jensen discloses the limitations of claim 1, but does not appear to specifically disclose the panel including an inner layer proximate to the perimeter wall and an outer layer distal to the perimeter wall, the inner layer comprising a rigid material, the outer layer comprising a resiliently compressible material.
Beresnitsky teaches a panel (figure 2, trap 10) including an inner layer (figure 2, substrate 14) proximate to a perimeter wall (figure 2, glue 12) and an outer layer (figure 2, layer 16) distal to the perimeter wall (figure 2), the inner layer comprising a rigid material (paragraph 0019, “The substrate 14 is generally flat and may be made of cardboard, paste board or plastic.”), the outer layer comprising a resiliently compressible material (paragraph 0016, “…a release layer 16 of paper or plastic covers the layer of glue 12 as is best shown in FIG. 2.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified and include the panel including an inner layer proximate to the perimeter wall and an outer layer distal to the perimeter wall, the inner layer comprising a rigid material, the outer layer comprising a resiliently compressible material, as taught by Beresnitsky, in order to permit installing a glue trap on the panel as a means of capturing a rodent (e.g., Beresnitsky, paragraph 0004, “…to provide a self-closing glue trap in which after ensnaring a rodent, the glue trap closes…,”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen as modified by Asp as applied to claim 8 above, and further in view of Arlichson (US 2013/0031824 A1).
Regarding claim 10, Jansen as modified discloses the limitations of claim 8, but does not appear to specifically disclose the latch being mounted on the front wall, the latch releasably engaging a receiver on the panel.
Arlichson teaches a latch (figure 1, stopper 106) being mounted on a front wall (the stopper 106 is mounted on a front wall of controller 100, as shown in figure 1), the latch releasably engaging a receiver (figure 1, extension 112) on a panel (figure 1, door 110).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen as modified and include the latch being mounted on the front wall, the latch releasably engaging a receiver on the panel, as taught by Arlichson, in order to permit latching and releasing a panel following a sensing of a rodent (e.g., Arlichson, paragraph 0021, “Sensor 102 may signal an activator to release a stopper 106 from a door 110 or extension 112 of an egress or door 110 of trap 108 and allow door 110 to shut.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Zapata (US 5,107,619 A).
Regarding claim 14, Jensen discloses the limitations of claim 13, but does not appear to specifically disclose a power switch being mounted on the housing and being electrically coupled to the battery, the power switch being actuated to turn power on or off to the set switch.
Zapata teaches a power switch (figure 9, power switch 48) being mounted on a housing (power switch 48 is housed within circuit 20, as shown in figure 9, and circuit 20 is mounted in housing 12; column 2, lines 9-11, “A solenoid 18 is powered by an electrical circuit 20 with battery 21, as shown in FIGS. 4 and 9, mounted in the housing 12.”) and being electrically coupled to a battery (figure 9, battery 21), the power switch being actuated to turn power on or off to a set switch (column 2, lines 33-37, “A three position slide power switch 48 can also be in the circuit 20 in which in the first position the power is off, in the second position the power is on, the buzzer 34 off and in the third position the power is on and the buzzer 34 on.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jensen and include a power switch being mounted on the housing and being electrically coupled to the battery, the power switch being actuated to turn power on or off to the set switch, as taught by Zapata, in order to permit powering a circuit on or powering a circuit off within a housing (e.g., Zapata, column 2, lines 33-37).

Allowable Subject Matter
Claims 6 and 15 are allowed.
The prior art of record fails to disclose the panel having an aperture extending therethrough and being aligned with the motion sensor. The closest prior art, Arlichson, teaches a panel having an aperture, but fails to teach the panel being on a ram while the aperture of the panel on the ram is aligned with a motion sensor.

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Jensen cannot anticipate claim 1 because of Jensen not providing a less-restricted space between the panel and the facing surface (Remarks, pg. 9), the Examiner directs attention to Jensen’s figure 1, which does indeed illustrate a less-restricted space between a panel and a facing surface (opening 5 leads to a room 6, with the room having a wall that faces a plunger 2; the plunger has a panel that is initially spaced from a facing wall/surface of the room, with the room providing unfettered and unrestricted access for rodents). The Examiner also notes that figures 6 and 7 of the instant application illustrate limitations of claim 1 that are disclosed by Jensen—i.e., both figures 6 and 7 of the instant application and figure 1 of Jensen display a space between a panel and a facing surface, wherein the space enables a rodent to pass therethrough, and the space is unobstructed from above and at each end of the panel (e.g., Jensen illustrates a rodent passing through the space, so there is enough of a height in the space for a rodent to pass into Jensen’s room and move towards a bait). Overall, Jensen has a housing that includes a panel that is forwardly positioned relative to an entirety of the housing, with the room of Jensen’s device providing a facing surface and a space between the panel and facing surface so that a rodent would have unobstructed access from above and at each end of the panel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647